IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  January 30, 2008
                                No. 06-11320
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
DANIEL C LERMA

                                            Plaintiff-Appellant

v.

CARY J COOK, Assistant Warden; RENEE H HUERTA, Correctional Officer;
KELLI WARD, Administrative Assistant

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:05-CV-210


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Daniel C. Lerma, Texas prisoner # 882275, appeals from the district
court’s dismissal of his civil-rights lawsuit, filed pursuant to 42 U.S.C. § 1983,
as frivolous. Lerma has filed a motion to proceed in forma pauperis (IFP) on
appeal, challenging the district court’s certification that his appeal was not
taken in good faith pursuant to Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir.
1997).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11320

      Lerma argued that: (1) the defendants violated the TDCJ rules, the
Fourteenth Amendment, the Americans with Disabilities Act (ADA), and the
Rehabilitation Act by failing to provide him with a counsel substitute during his
disciplinary proceedings due to his mental disability; (2) the defendants violated
his Eighth Amendment rights by subjecting him to the disciplinary process
despite his mental disability; and (3) he was not provided due process at his
disciplinary hearing. The defendants’ alleged failure to follow TDCJ procedures
and regulations is insufficient to establish a violation cognizable under § 1983.
See Edwards v. Johnson, 209 F.3d 772, 779 (5th Cir. 2000). Lerma’s claims are
not properly characterized as arising under the ADA or the Rehabilitation Act.
See Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S. 206, 209-210 (1998); 29
U.S.C. § 794(a).   Lerma’s punishment of 30 days of cell and commissary
restriction do not implicate due process concerns. See Malchi v. Thaler, 211 F.3d
953, 958 (5th Cir. 2000). Lerma has failed to allege a valid Eighth Amendment
claim. See Herman v. Holiday, 238 F.3d 660, 664 (5th Cir. 2001). Moreover,
because Lerma had no constitutional right to counsel in connection with his
disciplinary proceedings, the defendants’s failure to appoint a counsel substitute
for him did not violate his constitutional rights. See Baxter v. Palmigiano, 425
U.S. 308, 315 (1976).
      Lerma also argued that he should not have been subject to the disciplinary
process because his alleged violation arose from his misunderstanding that he
was not on cell restriction. Because Lerma’s misunderstanding stemmed from
another inmate, Lerma has failed to show that any of the defendants were
personally involved in this claim. See Lozano v. Smith, 718 F.2d 756, 768 (5th
Cir. 1983). Moreover, regarding Lerma’s claim that the denial of his prison
administrative grievances violated his constitutional rights, Lerma does not
have a liberty interest in having his prison administrative grievances resolved
in a certain manner. See Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005).



                                        2
                                  No. 06-11320

      The district court’s certification that Lerma’s appeal is not taken in good
faith is upheld, Lerma’s motion for IFP on appeal is denied, and this appeal is
dismissed as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
Lerma is hereby informed that the dismissal of this appeal as frivolous counts
as a strike for purposes of 28 U.S.C. § 1915(g), in addition to the strike for the
district court’s dismissal. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir. 1996). Lerma also earned a strike in Lerma v. 64th Judicial Dist. Court, No.
2:07-CV-0107 (N.D. Tex. Aug. 3, 2007). As Lerma now has accumulated at least
three strikes, he is barred from proceeding IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; 28
U.S.C. § 1915(g) BAR IMPOSED.




                                        3